DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered. 

Election/Restrictions
Applicant’s Arguments:  The Office alleges that the Applicant has still not responded to the anti-CEA binding site species election requirement and has dismissed Applicant’s arguments because Applicant had elected without traverse in the reply filed June 4, 2020 (“Response”). This is simply not true. Applicant’s Response specifically states “Applicant ... respectfully reserves the right to traverse the Examiner's requirement of a restriction/election in a future response to the U.S. Patent and Trademark Office.”
In applications where only generic claims are presented, restriction cannot be required unless the generic claims recite or encompass such a multiplicity of species that 
In the instant case, Applicant’s claims with respect to the CEA antibody has always been generic. Furthermore, the specification is generic with respect to the antibody. Put another way no CEA antibody species are disclosed in the specification.
For a proper restriction of species, it is incumbent upon the Office to “clearly identify each (or in aggravated cases at least exemplary ones) of the disclosed species, to which claims are to be restricted. The species are preferably identified as the species of figures 1, 2, and 3 or the species of examples I, II, and III, respectively. In the absence of distinct figures or examples to identify the several species, the mechanical means, the particular material, or other distinguishing characteristic of the species should be stated for each species identified.
The Office has failed to meet its burden of clearly identifying each species identified in Applicant’s disclosure. For this reason alone, Applicant asserts that the species requirement with respect to the anti-CEA binding arm is improper.
Even assuming in arguendo that the restriction requirement is proper (for which the Applicant does not agree), in applications where only generic claims are presented — which is exactly the as is the case with the instant application with respect to the anti-CEA binding arm -- restriction cannot be required unless the generic claims recite or encompass such a multiplicity of species that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim.’
There is no such burden in the instant case. The pending claims are directed to a bispecific antibody molecule having one binding site specific for CD47 and one binding 
As the only rejection to the pending claim is a 35 U.S.C. 112 (pre-AIA ), second paragraph rejection, for which the Applicant has amended as suggested by the Examiner to add the term, “molecule” after the antibody in the preamble, Applicant asserts that the pending claims generically reciting the CEA binding site are allowable, and therefore the species election requirement should be withdrawn.
Examiner’s Response to Traversal:  Applicant’s argument has been considered but is not persuasive.  
Reservation of right to traverse later is an absence of traverse.  Therefore, Applicant’s election previous had no traversal.   Thus, Applicant’s arguments that they traversed are incorrect and in fact, illogical.
The generic CEA binding domain encompasses any CEA binding domain and this meets the requirement that Applicant themselves repeats above that there is a vast multiplicity of species covered.  Furthermore, reasons for the search burden were presented in the restriction/election requirement.  Species claims always read on something generic as well, so the mere presence of a connecting theme between species in a group does not change the fact that there is a burden of search and examination for 
Since the species election requirement is proper, it is not withdrawn.  Applicant may consider stating that they cannot respond to and provide a valid reason.  Arguing it is not proper is fruitless.
To expedite prosecution, the examiner rejoins claims 10-12 for examination on the merits and the invention they encompass.  All other restriction and species election requirements stand.
   

Claim Status
Claims 3-7 and 9 are canceled.
Claims 1-2, 8, and 10-12 are under examination on the merits.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021 is being considered by the examiner.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1-2 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

Double Patenting
The rejection of claims 1-2 and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 9-20 of copending Application No. 16/015601 (reference application) is withdrawn in favor of the new rejection below.

Rejections Maintained
Double Patenting
Claims 1-2 and 8 remain and rejoined claims 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 9-19 and 24-26 of copending Application No. 16/015592 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Applicant’s Arguments:  Claims 1-2 and 8 remain provisionally rejected on the ground of nonstatutory double patenting as allegedly being unpatentable over claims 2 and 6-16 of copending Applications No. 16/015,592 (“the ‘592 Application”).
Applicant will address the double patenting rejection and consider filing a Terminal Disclaimer upon indication of allowable subject matter.
Examiner’s Response to Traversal:  This rejection is held in abeyance since Applicant wishes to address it at a later date.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The rejection has been modified to reflect changes in the copending claim set.  
There, new claim 26 recites a multispecific antibody that binds CEA with the second set of CDRs of instant claim 1.  Copending claim 6 recites the same but uses the first set of CDRs of instant claim 1.  Antibodies used can be fully human (copending claim 5). Since the CDRs of instant claims are human, it would be obvious to use a human bispecific antibody in the method claims as it is well known that non-human regions of antibodies cause immune reactions in human subjects.  Copending claims 2 and 25 

New Objections
Claim Objections
Claim 12 is objected to because of the following informalities:  This claim recites duplicates of bladder cancer and renal cancer (kidney cancer).  Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
With respect to claim 10, the only pathology taught by Applicant in the specification for targeting with their antibodies is cancer.  As stated below, a single species does not represent a genus adequately as, in this case, one of skill cannot envision any other disease treatable or structure/nature of cells targetable with the antibodies claimed.  
 The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  
As discussed further below, treatment of different pathologies encompassed by the claim other than cancer is unpredictable.  All said discussions over this are incorporated here.
Thus, this claim fails the written description requirement and is rejected here.  

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating cancer with the recited antibodies, does not reasonably provide enablement for similar methods that prevent cancer or that target disease states dependent on low expression of CD47.  The specification does not enable any person skilled in the art to which it pertains, or with use the invention commensurate in scope with these claims. 
Claim 10, on which the other claims above ultimately depend, recites prevention of a pathology associated with aberrant CD47.  This disease can be cancer as stated in claim 11.  Thus, the claims clearly read on preventing cancer.  
No material has been found to date that has been shown to or would be expected to prevent cancer, and there is no working example, prior art, or any evidence that would provide the skilled artisan with any predictable guidance to use the claimed invention.  It would be reasonable to conclude the claimed invention is not enabled.
Reasonable guidance with respect to preventing any cancer relies on quantitative analysis from defined populations that have been successfully pre-screened and are predisposed to particular types of cancer. This type of data might be derived from widespread genetic analysis, cancer clusters, or family histories.  The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical cancer and link those results with subsequent histological confirmation of the presence or absence of disease.  This irrefutable link between antecedent drug and subsequent knowledge of the prevention of the disease is the essence of a valid preventive agent.   Further, a preventive administration also must assume that the therapeutic will be safe and tolerable for anyone susceptible to the disease.  
The vaccine art teaches that compositions comprising some tumor associated antigens are effective in treatment of cancer through generation of immunogenic response to the tumor antigen (see for example, Komenaka et Al., Clinics in Dermatology, . (Q. J. Med 1999: 92: 299-307) teach that vaccines against cancer are not fully established, and it is stated that adjuvant therapy to prevent or delay disease still needs experimentation.  Evans et Al. further state that such cancer vaccines are at best used as a therapeutic and not as a prophylactic and that “the notion that cancer vaccines will replace standard therapeutic strategies in malignant disease still belongs to the realm of fiction” (see page 303 last paragraph).
In some cases, it is known that certain cancers arise from a single cause.  This cause can be viral as in the case of cervical cancer, caused predominantly by persistent cervical infection with human papillomavirus (HPV) (Schiffman et Al., The New England Journal of Medicine, Vo. 353, No. 20, Pg. 2101-2104, 2005).  Schiffman et Al. teach that primary prevention through vaccination against HPV might be possible in young women (Pg. 2101, Column 3, Paragraph, first parital).  However, they also teach that vaccine evaluations are ongoing (Pg. 2103, Column 3, Paragraph, first full).  In addition, the most promising vaccines designed against HPV types 16 and 18 would only prevent 70 percent of cervical cancer cases at best (Pg. 2103, Column 2, Paragraph, first full).  Therefore, there is still no vaccine that can definitively prevent a cancer.  Current evidence points only to the potential of future prophylactic agents.   
The art of small molecule chemotherapeutics teach that some molecules successful at treating cancers can also reduce risk.  Cuzick et Al. (The Lancet, Vol. 361, Pg. 296-300, 2003) teach that tamoxifen can reduce the risk of ER-positive breast cancer but cannot be recommended as a preventive agent (Pg. 299, Column 2, Paragraph, first).  
With respect to peptide-based cancer prevention agents, the art currently does not recognize a definitive example though promising candidates are present.  Hernandez-Ledesma (Peptides, Vol. 30, Pg. 426-430, 2009) teaches that lunasin, a peptide discovered in soy has demonstrated cancer-preventative capacity in vitro and mouse models (Abstract).  The authors define it as a perfect candidate to exert an in vivo cancer-preventive activity but more research is required to establish it in this role (Pg. 429, Column 2, Paragraph, first partial).  
Therefore, the art has only recognized the treatment of a cancer.  The breadth of the claims above is thus not enabled.  
Also, aberrant describes overly high or low, not just high levels compared to normal.  The specification provides not only no example of cancer prevention with the claimed antibodies but also no rationale as to why they would help a pathology caused by low CD47 levels.  The antibodies block CD47 signaling or destroy cells that express it.  Thus, said antibodies claimed cannot treat any condition with just any aberrant CD47 expression.  It must be overexpression.  The claims above are rejected for this reason also.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, on which the other claims above ultimately depend, recites pathologies associated with aberrant CD47 expression or activity, for example.  This gives the claims multiple interpretations.  The target cell of the treatment could have the aberrant expression/activity.  Immune cells could have the aberrant expression/activity.  The aberrant expression/activity could be on any non-target tissue as a side effect of the disease.  Thus, the metes and bounds of these claims are not clear owed to multiple but distinct interpretations and the claims are rejected here.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-2, 8, and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-33 and 104-105 of copending Application No. 16/015601 in view of Jamieson (US2009/0191202, published 07/30/2009) and Sanders (Journal of Pathology, Vol. 172, Pg. 343-348, 1994). 
The copending claims recited above are drawn to antibodies comprising the CDR sets and variable regions of instant claims.  All sequence identifiers are identical between the instant and copending case.  
The copending claims are drawn to an antibody genus, not specifically a bispecific antibody for CD47 and CEA.  Thus, the copending claims are a genus that encompasses the instant claims.
The prior art above blazes a trail to the instant claims from said copending claims and so renders the instant claims obvious. 
Jamieson teaches at 0111 methods for reducing growth of cancer cells by increasing their clearance by phagocytosis via introduction of a CD47 antibody.  The cancer can be melanoma (0111).  For this, a bispecific antibody can be used such as one with one antigen binding domain for CD47 and one for a cancer cell marker (0116).  
Thus, Jamieson teaches bispecific antibodies against CD47 and a cancer marker for treating of cancer but does not teach CEA as a tumor associated antigen.
Sanders teaches that a large percentage of biopsies with melanoma cells express CEA (Abstract).  
Taken together, it would have been obvious before the filing date of the instant application that CEA is a tumor associated antigen for melanoma and so can act as the target of the second domain in the bispecific antibody of Jamieson to direct the same .
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642